In an action to recover for personal injuries, defendant appeals from an order on reargument granting leave to plaintiff to serve a supplemental complaint alleging that the judgment in a loss of service action is res judicata of the liability of the defendant except as to the amount of damages. In view of the decision in Kress v. Melcroft Corporation (post, p. 809), decided herewith, the order is reversed on the law and the facts, without costs, and the motion denied, without costs. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.